Title: To James Madison from James McKinney, 23 December 1822
From: McKinney, James
To: Madison, James


                
                    Sir
                    Madison Mills 23. Dec. 22.
                
                In conversation with Gen. William Madison relative to the purchase of your Mill I told him that I would write you as soon as I could make my Arangements. I have three sons that is Millwrights that has several gangs of hands now at work between the waters of James & the Roanoak rivers; principally on the Nottaways & Meherrin rivers; & their branches, known in that section of Country as the firm of James McKinney & Sons, it was therefore Necessary that I should Make them Acquainted with this business before I entered into any contract, for several reasons Viz—1st. Whether they could Make the Necessary repairs & Alterations immediately without interfering with their other engagements—2d Whether they could furnish some Money & how Much—3d Where plank, Scantling, Coggs, rounds, &c. &c &c. could be procured & at what price. The Object with me was to put the Mill in complete order to Make flour of the very best kind for the supply of the Neighbourhood (which in My Opinion would support such an establishment) say family & if all could Not be vended in the Neighbourhood a load or 2 Might be sent to Market Occationally, the Object would be to keep the Mill pretty well imployed when there was no grist to grind but to pay good Attention to what is Usually calld. Country work.
                Now Sir Please to inform me when you find a convenient time, the price, the payments, & when possession could be had & you shall have an Ansr. immediately on receipt thereof With many wishes for your health & happiness I am yours very respectfully
                
                    James McKinney
                
                
                    
                    Perhaps you would have no Objection to retain the half of the property.
                    
                        J McK
                    
                
            